Citation Nr: 0533644	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  97-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 5, 
1998, for the award of VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from August 1967 to August 
1970 and again from April 1975 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This claim was previously before the Board in October 2003, 
at which time it was remanded for additional development.

The issue of entitlement to an effective date earlier than 
August 5, 1998 for the award of VA pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC..


FINDING OF FACT

Competent evidence of record establishes the occurrence of an 
in-service stressor, and a diagnosis of current PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
With respect to the claim of entitlement to service 
connection for a PTSD, VA satisfied its duty to notify by 
means of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant. The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also requested to send any additional 
evidence pertinent to the appeal to VA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, as to the issue of 
entitlement to service connection for PTSD the December 1996 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  Nevertheless, 
the Court in Pelegrini noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the March 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
VA treatment and examination records.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Service Connection--PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2005).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Legal Analysis

The veteran asserts that service connection warranted for 
PTSD.  He contends that  he served in Vietnam for a short 
period and that his in-service stressors include witnessing 
fire missions where people were killed, seeing the head of an 
infantryman blown off, hearing enemy mortar and rifle fire, 
stepping on a mortar round, and observing someone rape a 
Vietnamese woman.  However, the Board notes that there is no 
evidence of record that establishes the veteran was ever 
engaged in combat activity with the enemy.  The veteran's 
service personnel records do not establish that he ever 
served in Vietnam.  The only documented foreign service that 
the veteran had was in Korea between January 1968 and January 
1969.  Moreover, the veteran's personnel records do not show 
any combat related awards, such as a Silver Star Medal or a 
Purple Heart.  

The veteran has also reported the occurrence of non-combat 
related stressors.  These include witnessing the shooting of 
a fellow serviceman in a demilitarized zone in November 1967, 
seeing a ghost walk through a fence, sleeping on a nuclear 
stockpile, and believing that he killed a North Korean man 
after hitting him in the head at his security post. However, 
the Board finds that the record does not contain any 
independent evidence that corroborates his statements as to 
the occurrence of these claimed stressors.  Other than the 
veteran's testimony regarding the occurrence of the 
aforementioned stressors, the claims folder does not contain 
any additional evidence of their actual happening.  The Board 
notes that the RO, through research requests to the U.S. Army 
and Joint Services Environmental Support Group (ESG) and the 
National Personnel Records Center (NPRC), made attempts to 
confirm the occurrence of these stressors.  However, no 
information was found that could corroborate the veteran's 
statements as to their occurrence. 

The veteran also contends that his non-combat related 
stressors include being knocked unconscious after a tent hit 
him in the head.  The Board observes that the veteran's 
service medical records indeed reflect that in June 1976, the 
veteran was seen when he reported he had injured his head 
while erecting a tent.  It was noted that he had lost his 
sense of direction.  The assessment was concussions.  

The Board observes that in May 1995, a VA examiner diagnosed 
the veteran with PTSD that was associated with a 1970 tent 
incident.  The record does not reflect that the examiner 
reviewed the veteran's claims file prior to examination or 
prior to rendering his diagnosis, but rather relied on a 
history provided to him by the veteran.  However, the 
reported history of a head injury in service, considered by 
the examiner in rendering his diagnosis, is consistent with 
the objective findings contained in the service medical 
records, as noted above.  

It is significant to point out that in October 1999, a VA 
examiner, after a review of the veteran's medical records, an 
examination, and a reference to the aforementioned stressor, 
indicated that she was not able to identify a clear traumatic 
stressor, nor a clear exaggerated response to the stressor by 
the veteran and that, as a result, she was unable to confirm 
a PTSD diagnosis. 

In conclusion, the record contains objective evidence which 
confirm the occurrence of the reported in-service stressor of 
a head injury, and the record contains a diagnosis of current 
PTSD based on that confirmed stressor.  The inability of an 
examiner to subsequently confirm that diagnosis is not 
dispositive, but rather places the evidence in equipoise.  
With resolution of doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for PTSD.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  


ORDER

Entitlement to service connection for PTSD is granted.




REMAND

The record reflects that in January 2001, the RO received a 
timely notice of disagreement with the September 2000 rating 
decision that assigned an effective date of August 5, 1998 
for the grant of VA pension benefits.  The RO never issued 
the veteran a statement of the case in response to the 
veteran's notice of disagreement.  The Board, in an October 
2003 decision, remanded the issue for issuance of a statement 
of the case.  However, after a review of the record, the 
Board observes that the veteran was never furnished such 
statement of the case.  

Given the foregoing, the Board finds that compliance with the 
October 2003 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a statement of the 
case pursuant to receipt in January 2001 
of a timely notice of disagreement as to 
the September 2000 rating decision 
assignment of August 5, 1998 as the 
effective date for the award of 
nonservice-connected pension benefits.  
The veteran and his representative should 
be specifically advised of the need to 
timely submit a substantive appeal in 
order to complete an appeal of such RO 
action.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


